UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26658 Pharmacyclics, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3148201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, CA 94085-4521 (Address of principal executive offices) (Zip Code) (408) 774-0330 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý As of April 30, 2010, there were 51,052,304 shares of the registrant’s Common Stock, par value $0.0001 per share, outstanding. Table of Contents This quarterly report on Form 10-Q consists of 27 pages, of which this is page 2. The Exhibits Index page immediately follows page 27. PHARMACYCLICS, INC. Form 10-Q Table of Contents PART I-FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes To Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Exhibits Index 27 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements PHARMACYCLICS, INC. (a development stage enterprise) CONDENSED BALANCE SHEETS (unaudited; in thousands) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Notes payable to related party - Deferred revenue - current portion Total current liabilities Deferred revenue - non-current portion Deferred rent 54 67 Total liabilities Stockholders' equity (deficit): Preferred stock - - Common stock 5 3 Additional paid-in capital Accumulated other comprehensive income (loss) (5
